            Case 6:18-cv-00080-ADA Document 34 Filed 11/08/18 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
MATCH GROUP, LLC,

                    Plaintiff,                      Case No.: 6:18-cv-00080-ADA-JCM
       vs.
                                                    JURY TRIAL
BUMBLE TRADING, INC.,

                    Defendant.


   NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANT’S
  MOTION TO DISMISS MATCH GROUP, LLC’S FIRST AMENDED COMPLAINT

        Defendant Bumble Trading, Inc. (“Bumble”) respectfully submits the attached

supplemental authority in support of its Motion to Dismiss Match Group, LLC’s First Amended

Complaint. (D.I. 10) On November 5, 2018, the Court held a hearing on Bumble’s Motion to

Dismiss. During the hearing, the Court asked about Section 101 case law where a court examined

a patent specification during the motion to dismiss phase. The following cases (attached as

Exhibits 1-4) relate to this issue:

            In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613-15 (Fed. Cir. 2017);

            Talent Broker Tech. LLC v. Musical.ly, Inc., Case No. CV 17-08532-SJO (MRWx),
             2018 WL3019641, at *7-*9 (C.D. Cal. May 22, 2018);

            Cellspin Soft, Inc. v. Fitbit, Inc., 316 F. Supp.3d 1138, 1153-54 (N.D. Cal. 2018); and

            TriPlay, Inc. v. WhatApp Inc., C.A. No. 13-1703-LPS-CJB, 2018 WL 1479027, at
             *7-10 (D. Del. Mar. 27, 2018)

        In addition, during the hearing, Counsel for Bumble informed the Court that it would

provide the Court with Federal Circuit case law relating to variations in the recitation of the

claimed abstract idea. Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016)

(attached as Exhibit 5) addresses this issue.
        Case 6:18-cv-00080-ADA Document 34 Filed 11/08/18 Page 2 of 3



Dated: November 8, 2018                Respectfully submitted,

                                       By: Joseph M. Drayton

                                           Joseph M. Drayton (Pro Hac Vice)
                                           NY Bar No. 2875318
                                           COOLEY LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 479-6000
                                           Facsimile: (212) 479-6275
                                           jdrayton@cooley.com

                                           Michael G. Rhodes (Pro Hac Vice)
                                           CA 116127
                                           Matthew Caplan (Pro Hac Vice)
                                           CA Bar No. 260388
                                           COOLEY LLP
                                           101 California Street, 5th Floor
                                           San Francisco, CA 94111-5800
                                           Telephone (415) 693-2000
                                           Facsimile: (415) 693-2222
                                           mrhodes@cooley.com
                                           mcaplan@cooley.com

                                           Rose S. Whelan (Pro Hac Vice)
                                           DC Bar No. 999367
                                           COOLEY LLP
                                           1299 Pennsylvania Ave., N.W.
                                           Suite 700
                                           Washington, DC 20004
                                           Telephone: (202) 842-7800
                                           Facsimile: (202) 842-7899
                                           rwhelan@cooley.com

                                           Deron R. Dacus
                                           Texas Bar No. 00790553
                                           THE DACUS FIRM, PC
                                           821 ESE Loop 323, Suite 430
                                           Tyler, TX 75701
                                           Telephone: (903) 705-1117
                                           Facsimile: (903) 581-2543
                                           ddacus@dacusfirm.com

                                           ATTORNEYS FOR DEFENDANT
                                           BUMBLE TRADING, INC.


                                     -2-
        Case 6:18-cv-00080-ADA Document 34 Filed 11/08/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel

of record on November 8, 2018.

                                                            Joseph M. Drayton
                                                            Joseph M. Drayton




                                               -3-
